Citation Nr: 0704595	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  03-13 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for a bilateral foot 
condition, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for a toe/toenail 
condition, to include as secondary to diabetes mellitus.

4.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy for the right lower extremity.

5.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy for the left lower extremity.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision.

The issue of ratings in excess of 10 percent for peripheral 
neuropathy for each of the lower extremities is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The medical evidence fails to relate any knee disability 
to either the veteran's time in service or to a service-
connected disability. 

2.  The medical evidence fails to relate any foot disability 
to either the veteran's time in service or to a service-
connected disability.

3.  The medical evidence fails to relate any toe/toenail 
disability to either the veteran's time in service or to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a bilateral knee 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  Criteria for service connection for a bilateral foot 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

3.  Criteria for service connection for a toe/toenail 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Secondary service connection 
may be granted for a disability which is proximately due to, 
or the result of, a service-connected disorder.  38 C.F.R. § 
3.310(a).


Bilateral Knee Condition

The veteran asserts that he has had chronic problems with his 
knees, which he believes is the result of either his time in 
service, or a service-connected disability.

Nevertheless, service medical records fail to show any 
complaints of, or treatment for, a knee condition in service, 
and the veteran's lower extremities were found to be normal 
on his separation physical.  The veteran also denied ever 
having had arthritis on his medical history survey.  

Furthermore, the veteran's claims file is void of any 
complaints of knee pain for more than 30 years following 
service.  A private treatment record from March 2002 
indicated that the veteran complained that his knees hurt all 
the time; and a VA examiner (at a December 2003 examination) 
remarked that the veteran had a history of knee arthritis 
which had been painful for the past four years.  
Nevertheless, the veteran's claims file is void of a medical 
opinion of record which links a knee disability to his time 
in service.

The veteran also suggests that his bilateral knee condition 
may be related to his service-connected diabetes mellitus; 
however, there is no medical evidence to substantiate this 
claim; and the veteran is not medically qualified to prove a 
matter requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

As such, the veteran's claims file is void of any medical 
evidence linking a knee disability to either his time in 
service or to a service-connected disability and the 
veteran's claim is therefore denied. 

Bilateral Foot Condition

The veteran asserts that he has fallen arches in his feet.  

Service medical records fail to show any foot disability in 
service, and the veteran's feet were found to be normal on 
his separation physical.  

The veteran indicated that in 1992 he went to see a Dr. 
Davis, but no records were available, as Dr. Davis does not 
keep records past three years.  Even so, the veteran's claims 
file is void of any treatment for his feet for more than 20 
years between his discharge from service and his reported 
treatment by Dr. Davis.

Private and VA treatment records reflect that the veteran has 
been treated for bilateral foot pain and has been diagnosed 
with a variety of foot ailments, including pes planus.  For 
example, a treatment record in 2001 indicates that the 
veteran had a plantar strain bilaterally, and notes that he 
was given new orthotics.  The veteran was also diagnosed with 
pes planus at a VA examination in December 2003.  However, 
the veteran's claims file is void of a medical opinion of 
record relating a foot disability to either his time in 
service or to his service-connected diabetes mellitus.  In 
fact, the VA examiner opined in December 2003 that the 
veteran's foot conditions were not related to his diabetes 
mellitus.  

While the veteran may believe that his foot conditions are 
related to either his time in service or to his diabetes 
mellitus, he is not medically qualified to prove a matter 
requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran's 
opinion is insufficient to provide the requisite nexus.  

The medical evidence of record fails to show that the 
veteran's bilateral foot condition is related to either his 
time in service, or to his service-connected diabetes 
mellitus; and the criteria for service connection have 
therefore not been met.  Accordingly, the veteran's claim is 
denied.

Toe and toenail condition

The veteran asserts that he experiences numbness in his toes 
and notes that his toe nails have become thick and 
discolored.

Service medical records fail to show any toe or toenail 
condition in service, and the veteran's feet were normal on 
his separation physical.  

At a VA examination in December 2003, the examiner noted that 
there was no toenail fungus.  The veteran was noted to have 
hammertoes and mild hallux valgus bilaterally.  Nevertheless, 
the examiner opined that neither the hammertoes, nor the 
hallux valgus was related to his diabetes mellitus.

Private and VA treatment records similarly fail to relate any 
toe/toenail condition to either the veteran's time in service 
or to his diabetes mellitus.

While the veteran believes that his toe/toenail condition is 
related to his diabetes mellitus, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, the veteran's opinion is insufficient to provide the 
requisite nexus between his toe/toenail condition and either 
his time in service or his diabetes mellitus.  

Given that the veteran's claims file is void of any medical 
evidence linking his toe/toenail condition to either his time 
in service or to his diabetes mellitus, the criteria for 
service connection have not been met, and the veteran's claim 
is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in May 2005.  By this, and by previous letter, the 
statement of the case, and the supplemental statements of the 
case, the veteran was informed of all four elements required 
by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
The veteran was also scheduled for a hearing before the 
Board; however, the day of the hearing, the veteran's wife 
contacted the RO to inform them that the veteran could not 
attend his hearing due to health concerns.  There is no 
evidence that the veteran requested a new hearing, and the 
veteran was informed in writing that not appearing for a 
scheduled hearing, in absence of a request to reschedule for 
good cause, would result in the veteran's case being 
processed by the Board.  To date, no motion to reschedule has 
been received.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.




ORDER

Service connection for a bilateral knee condition, to include 
as secondary to diabetes mellitus, is denied.

Service connection for a bilateral foot condition, to include 
as secondary to diabetes mellitus, is denied.

Service connection for toe/toenail conditions, to include as 
secondary to diabetes mellitus, is denied.


REMAND

In order to appeal a RO rating decision to the Board, certain 
procedural steps must be followed to grant the Board 
jurisdiction to review the case.  First, once a rating 
decision issues, the veteran or his or her representative 
must file a timely notice of disagreement (NOD); so long as 
the issues being appealed are clear, the agency of original 
jurisdiction (AOJ) by law must then issue a statement of the 
case (SOC); finally, to convey jurisdiction to hear the case 
at the Board, the veteran must file a timely, substantive 
appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).

In a statement received in September 2002 the veteran 
indicated that he had numbness in his lower extremities, 
which was treated by the RO as a claim for service connection 
for peripheral neuropathy.  The RO granted service connection 
in September 2003.  In October 2003, the veteran asserted 
that a higher rating was warranted for his peripheral 
neuropathy of the lower extremities.  As no special wording 
is required for a NOD, the veteran's statement that he 
desires a higher rating serves as a NOD for the September 
2003 rating decision.  See 38 C.F.R. §§ 20.201, 20.302(a).  
However, while the RO readjudicated the veteran's claim in 
two subsequent rating decisions, denying ratings in excess of 
10 percent for each lower extremity in February and August 
2004, the veteran has not been provided with a statement of 
the case (SOC) on this issue.  As such, the veteran should be 
provided with an SOC.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Therefore, this matter is remanded for the following action:

The RO should issue a statement of the 
case with respect to the issues of 
entitlement to increased ratings for left 
and right lower extremity peripheral 
neuropathy in accordance with applicable 
law and regulations.  The veteran should 
be informed of the period of time within 
which he must file a substantive appeal 
to perfect his appeal to the Board 
concerning this issue.  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If a timely substantive appeal is 
filed, the case should be returned to the 
Board for further appellate 
consideration, if appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


